DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the wiping member having a band shape and being located between an unwinding portion and a winding portion toward the nozzle surface…” It is not understood what this language is intended to mean. A structure can does not itself have a direction, and thus to recite that the wiping member…is located…toward the nozzle surface is indefinite. Correction is required.
Because claims 3-5 and 7-12 depend from claims 1 and 6, they are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (2010/0245466) in view of Hara et al. (9,174,451).

 	Regarding claims 1 and 6, Inoue teaches a liquid ejecting apparatus and maintenance method comprising: 
a liquid ejecting portion (fig. 9, item 18) configured to eject a liquid supplied through a common flow path (see fig. 8, note that there is necessarily a common flow path), from a plurality of nozzles (fig. 8, items 90) that are arranged on a nozzle surface (fig. 8, item 30) and form a nozzle row (see fig. 8); 
a wiping mechanism (fig. 9, item 100) that includes a wiping member (fig. 9, item 110) a pressing portion (fig. 9, item 118) and a housing (fig. 9, item 100) configured to wipe the nozzle surface (see fig. 9), the wiping member having a band shape and being located between an unwinding portion (fig. 9, item 114) and a winding portion (fig. 9, item 116) toward the nozzle surface, the pressing portion pressing the wiping member in a wiping operation (see fig. 9), the pressing portion being exposed from an opening of the housing (see fig. 9, note box-like housing and note that pressing portion 118 presses band into nozzle surface, meaning the pressing portion is necessarily exposed through the top of the housing); and 
a control portion ([0185]) that drives the wiping mechanism during the wiping operation of wiping the nozzle surface by the wiping member or before the wiping operation after a discharge operation of discharging the liquid from the plurality of nozzles (fig. 9A, 9B, vertical movement), and performs a stop operation of stopping the wiping member for a predetermined time at a position (see fig. 9B) at which the wiping of the plurality of nozzles or at which the wiping member comes into contact with with the nozzle (fig. 9, [0017], Note that the wet region forming step can be implemented by use of swelled ink instead of cleaning fluid sprayed by nozzle 210. Note that all ink forming the wet region has been ejected and “swelled to cover the nozzle” upon initial ejection. Thus, the wiping member is in contact with the previously swelled ink every time the wiping member stops after the wet region forming step).
Inoue does not teach a pair of pressing portions, the pair of pressing portions being arranged to be spaced in a wiping direction and pressing the wiping member in a wiping operation, a portion of the pressing portions being exposed from an opening of the housing. Hara teaches this (Hara, see fig. 6B, Note pair of pressing portions 38). It would have been obvious to one of ordinary skill in the art at the time of invention to use a pair of pressing portions, as disclosed by Hara, instead of the single pressing portion disclosed by Inoue because doing so would amount to a simple substitution of one known pressing arrangement for another to obtain predictable results. Further, note that Hara itself teaches a single pressing portion, a pressing plate and a pair of pressing portions as obvious variants of pressing members (Hara, figs. 3, 6). 	Regarding claims 3 and 7, Inoue in view of Hara teaches the liquid ejecting apparatus and maintenance method according to claims 1 and 6, respectively, wherein is closer to a wiping operation start position than a wiping 

Regarding claim 12, Inoue in view of Hara teaches the liquid ejecting apparatus according to claim 1, 

the predetermined time for performing the stop operation is determined by a volume of the common liquid chamber communicating with the plurality of nozzles (Note that this is necessarily the case. The larger the common liquid chamber, the longer the time of egest all contained fluid in the chamber, and vice versa).

Claims 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Hara.
 	Regarding claims 5, 9 and 11, Inoue teaches the liquid ejecting apparatus and maintenance method according to claims 1 and 6, respectively, wherein the liquid ejecting portion includes a common liquid chamber communicating with the plurality of nozzles forming the nozzle row, as the common flow path (As explained in the rejections of claims 1 and 6, note that this is necessarily the case. That is, all prior art nozzles branch off of a common liquid chamber/common flow path on the way from an ink reservoir to an ejection nozzle).
Inoue does not explicitly disclose wherein the control portion drives an actuator as a maintenance operation of the liquid ejecting portion, after the wiping operation, to eject the liquid having a volume equal to or larger than a volume of the common liquid .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853